Citation Nr: 9904552	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-02 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.  

2.  Entitlement to an increased rating for residuals of a 
fracture of a lumbar vertebra, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from September 1942 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


REMAND

The issue of entitlement to an increased rating for residuals 
of fracture of the second lumbar vertebra was certified on 
appeal as entitlement to an increased rating for residuals of 
sacroiliac injury with weakness.  A review of the record 
reflects that, following the veteran's claim for back 
disability, he was afforded a VA examination in April 1946.  
X-rays taken at that time indicated that there was moderate 
wedging of the body of the 1st lumbar vertebra and the 
diagnosis included possible old compression fracture of the 
1st lumbar vertebra.  The X-ray report indicated that spot 
films over the 1st lumbar vertebra should be obtained.  A May 
14, 1946 VA X-ray report reflects that spot films over the 
first lumbar vertebra were requested.  The report states that 
"spot films centered over the 2nd lumbar vertebra show a 
definite old compression fracture."  

A July 1946 rating decision granted service connection for 
"sacroiliac injury and weakness analogy for fracture 2nd 
lumbar vertebra, residuals."  This disability was rated under 
Diagnostic Code  3207 of the 1933 rating code. 

A January 1948 VA examination and X-ray report reflects that 
there was old compression fracture of the 1st lumbar 
vertebra.  A September 1948 rating decision continued to 
define the disability as sacroiliac injury and weakness, 
analogy for fracture 2nd lumbar vertebra.  The disability was 
then evaluated under Diagnostic Code 5294 of the 1945 rating 
schedule.  

A March 1981 rating decision identifies the disability as 
sacroiliac injury and weakness and does not mention the 
residuals of fracture of the lumbar vertebra.  

Current medical evidence indicates that the veteran has 
anterior wedge compression deformity of L1 and does not make 
reference to deformity of L2.  

On the basis of the above record, the Board concludes that 
service connection was established for residuals of fracture 
of a lumbar vertebra by the July 1946 rating decision and 
rated by analogy to sacroiliac injury and weakness under the 
1933 rating code because the 1933 rating code did not provide 
for a code for rating residuals of fracture of lumbar 
vertebra specifically.  The record does not indicate that the 
issue of service connection for sacroiliac injury and 
weakness has ever been adjudicated or that service connection 
has been granted for sacroiliac injury and weakness.  Rather, 
the evaluation has been for residuals of fracture of a lumbar 
vertebra by analogy to sacroiliac injury and weakness.  

Subsequent to the veteran's personal hearing additional 
medical evidence has been submitted that includes treatment 
records not previously considered by the RO for which a 
waiver of RO consideration has not been submitted.  During 
the veteran's personal hearing he indicated that he continued 
to receive treatment at the Wade VA Orthopedic Clinic in 
Cleveland and that he had received treatment from a private 
health care provider in Mansfield, Ohio.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that he provide the names of any 
health care providers located in 
Mansfield, Ohio, that have provided 
treatment for his low back disability.  
With any necessary authorization from the 
veteran, the RO should request copies of 
all treatment records relating to any 
care provided the veteran for a low back 
disability from the identified health 
care providers.  

2.  The RO should contact the Wade VA 
Orthopedic Clinic in Cleveland and 
request copies of all records relating to 
treatment of the veteran for low back 
disability from February 17, 1998, until 
the present.  

3.  Then, the RO should schedule the 
veteran for a VA orthopedic examination 
by a board-certified specialist, if 
available, to determine the nature and 
extent of the veteran's service-connected 
residuals of fracture of a lumbar 
vertebra and the etiology of arthritis of 
the lumbar spine.  All indicated studies 
should be performed and all findings 
reported in detail.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected residuals 
of fracture of a lumbar vertebra, 
including setting forth in degrees of 
excursion any limitation of motion of the 
low back as a result thereof.  The 
examiner should also offer an opinion as 
to whether it is at least as likely as 
not that arthritis of the lumbar spine 
was caused or chronically worsened by the 
veteran's service-connected residuals of 
a fracture of a lumbar vertebra.  A 
complete rationale should be provided for 
any opinion offered.  

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  In 
readjudicating the claim for an increased 
evaluation, the RO should consider 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. 
Brown,  8 Vet. App. 202 (1995).  

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, both the veteran and 
his representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


